Citation Nr: 1431170	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service connected left eye disability, to include uveitis, retinal necrosis, optic atrophy, and glaucoma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service connected left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case has since been transferred to the Houston, Texas VARO.  

In March 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain clarification/interpretation of medical findings (specifically, vision field findings) outlined below, to request outstanding Social Security Administration records, and to consider the Veteran's employability.

As an initial matter, at his March 2013 Board Hearing, the Veteran stated that he was in receipt of Social Security disability benefits due to his left eye disability.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The AOJ should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

Next, the Veteran seeks a higher rating for his service connected left eye disability, currently evaluated at 20 percent disabling under Diagnostic Code 6000-6080.  He specifically contends that his eyesight has deteriorated to the point where he can no longer drive or read normal text; he also reported that he is legally blind.  See March 2013 Board Hearing.  He states that he continues to experience severe visual impairment despite cataract surgery on the left eye.  He maintains that such chronic and progressive symptomatology warrants a disability rating in excess of that assigned.

The Veteran's eye disability has been rated as 20 percent disabling pursuant to DC 6000-6080, which contemplates visual field defects.  38 C.F.R. § 4.84a, DC 6080.  The Veteran's field vision was tested upon VA examination in October 2013; however, the examiner failed to interpret the findings contained in the Goldmann Perimeter chart, which is included in the claims file.  As the Veteran's eye impairment is currently evaluated under a Diagnostic Code which specially contemplates field vision, the Board finds that the October 2013 Goldmann Perimeter findings are pertinent to the current claim. Therefore, the October 2013 field vision test should be interpreted by an appropriate VA examiner upon remand.

Finally, the issue of a TDIU rating due to the Veteran's service-connected left eye disability has been reasonably raised by the record.  Specifically, the Veteran testified in his March 2013 hearing that he has no longer worked in his previous position as a hardware store manager because he could not drive himself to and from work since his driver's license was revoked for legal blindness, and because his job required him to read print from a computer screen, which was precluded by his poor eyesight.  A January 1999 letter from Dr. S.P.B. also states that the Veteran did not have satisfactory vision to handle a forklift.  In Rice v. Shinseki, the Court held that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability (or disabilities) for an initial or an increased rating, it is a part of the claim for benefits for that underlying disability (or disabilities).  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  In this function, the Board may infer a claim for a TDIU due exclusively to the service-connected left eye disability, because this is the underlying disability at issue in this appeal.  Id.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim.  

If, upon readjudication of the Veteran's claim for an increased rating for a left eye disability, the Veteran still does not meet the scheduler requirement under 38 C.F.R. § 4.16(a), the AOJ should consider whether entitlement to a total rating, on an extra-schedular basis, may nonetheless be established.  38 C.F.R. § 4.16(b).  Thus, after all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Obtain from the Social Security Administration  (SSA) records pertinent to the Veteran's claim for Social Security disability benefits for a left eye disability, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to the service-connected left eye disability.  The RO should then assist the Veteran in obtaining any additional evidence adequately identified following the current procedures set forth in 38 C.F.R. § 3.159.

4.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

5.  Once the foregoing requested development is completed, request a clarification/addendum opinion from a VA (eye) examiner who conducted the October 2013 VA examination interpreting the graphical representations of visual field testing, to include the October 2013 Goldmann Perimeter chart.  The results should be reported in terms of the applicable rating criteria for field vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The addendum must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

The claims file and a copy of this remand must be provided to the examiner for review.  Any additional tested deemed appropriate by the examiner should be conducted.  

Also, the examiner should also determine the impact of the Veteran's service-connected left eye disability on his employability.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left eye disability, alone, renders him incapable of performing the mental and physical acts required by employment.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible, and then re-adjudicate the Veteran's claim of entitlement to an increased rating for a left eye disability, to include extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU rating, including consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If the benefits sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



